Exhibit 10.4
CLEAN WIND ENERGY, INC.
DIRECTOR AND EXECUTIVE EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), is made as of the 22 day of
September, 2010, by and between Clean Wind Energy, Inc., a Delaware corporation
(the “Company”), and Ronald Pickett (“Executive”).
Recitals
Executive is to be employed by the Company as President & CEO. The Board of
Directors of the Company recognizes Executive as a key officer of the Company,
and consequently has approved the terms and conditions of the continued
employment of Executive as set forth herein and has authorized the execution and
delivery of this Agreement.
Agreement
NOW THEREFORE, for and in consideration of the foregoing and of the mutual
covenants of the parties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1. Employment. The Company hereby employs Executive to serve in the capacities
described herein and Executive hereby accepts such employment and agrees to
perform the services described herein upon the terms and conditions hereinafter
set forth.
2. Term. The term of Executive’s employment pursuant to this Agreement shall
commence as of the date hereof and shall terminate on the third (3rd)
anniversary of the date hereof, subject to earlier termination in accordance
with Section 7 hereof and the other terms, provisions, and conditions set forth
herein (the “Term”). The Term shall be renewable for One (1) -year periods upon
the mutual agreement of the parties.
3. Position and Duties.
(a) The Executive shall serve as President & CEO of the Company. Without
limiting the general scope of the Executive’s position: (i) the Executive shall
work from the corporate offices and is also permitted to work from his office at
his residence and shall report to the Board of Directors, (ii) no other
individual shall be elected or appointed as President & CEO of the Company, and
(iii) no individual or group of individuals (including a committee established
or other designee appointed by the Board) shall have any authority over or equal
to the authority of the Executive in his role as President & CEO or could have
the effect of, or appear to have the effect of, giving such authority to any
such individual or group.
The Executive shall be entitled to the full protection of applicable
indemnification provisions of the certificate of incorporation and bylaws of the
Company, as the same may be amended from time to time, for his service as a
director, officer and employee of the Company,

 

 



--------------------------------------------------------------------------------



 



(b) If: (i) the Company materially changes the Executive’s duties and
responsibilities as set forth in Paragraph 3(a) without his consent (including,
without limitation, violation of any of the provisions of clause (i), (ii) or
(iii) of Paragraph 3 (a));
(ii) there occurs a material breach by the Company of any of its obligations
under this Employment Agreement (other than those specified in this
Section 3(b)) that has not been cured in all material respects within ten
(10) days after the Executive gives notice thereof to the Company;
(iii) there occurs a “change in control” (as hereinafter defined) of the Company
or;
(iv) the Executive has not been paid for a cumulative sixty (60) day period
without Executive’s consent in excess of the period of non-payment for similar
Executives,
Then the Executive shall have the right to terminate his employment with the
Company, but such termination shall not be considered a voluntary resignation or
termination of such employment or of this Employment Agreement by the Executive
but rather a discharge of the Executive by the Company without “cause” (as
defined in herein).
(c) The term “change in control” means the first to occur of the following
events:
(i) any person or group of commonly controlled persons acquires, directly or
indirectly, fifty percent (50%) or more of the voting control or value of the
equity interests in the Company; or
(ii) the shareholders of the Company approve an agreement to merge or
consolidate with another corporation or other entity resulting (whether
separately or in connection with a series of transactions) in a change in
ownership of fifty percent (50%) or more of the voting control or value of the
equity interests in the Company, or an agreement to sell or otherwise dispose of
all or substantially all of the Company’s assets (including, without limitation,
a plan of liquidation or dissolution), or otherwise approve of a fundamental
alteration in the nature of the Company’s business.
4. Compensation.
(a) Base Compensation. The Company shall pay Executive, and Executive agrees to
accept, base compensation at the rate of $200,000 per year in equal Bi-weekly
installments commencing as of November 1, 2010, through the Term of this
Agreement (the “Base Compensation”). The Base Compensation may be increased at
any time during the Term of this Agreement at the discretion of the Board of
Directors. No increase in the Base Compensation shall at any time operate as a
cancellation of this Agreement; any such increase shall operate merely as an
amendment hereof, without any further action by Executive or the Company. If any
such increase or increases shall be so authorized, all of the terms, provisions
and conditions of this Agreement shall remain in effect as herein provided,
except that the Base Compensation shall be deemed amended to set forth the
increased amount of such Base Compensation to Executive.
(b) Bonus Compensation. Executive shall be eligible to receive an annual bonus
(“Bonus Compensation”) following the end of each fiscal year of the Company
during the Term of Executive’s employment under this Agreement. The amount of
Executive’s Bonus Compensation, if any, shall be determined by the Board of
Directors of the Company, in its sole discretion, based upon the performance of
Executive and the Company during such fiscal year.

 

2



--------------------------------------------------------------------------------



 



(c) Founder Stock. Executive shall be granted 20,000 shares of the Company’s
common stock (of 100,000 shares currently authorized of which 75,000 shares have
been issued) representing Founder Stock in consideration for payment of $20.00
and the Executive’s contributions towards the establishment of the Company. Said
Founders Stock shall be issued to Executive within 60 (sixty) days of the date
of execution of this agreement. Executive’s Founder Share ownership is subject
to the following conditions during the 36 month term of this Agreement:
(i) If the Executive’s employment is terminated voluntarily at any time during
the first twelve (12) months, all Founder shares are forfeited and returned to
the Company.
(ii) In the event that the Executive’s employment is terminated due to death at
any time during the first twelve (12) months of this Agreement, fifty (50%)
percent of the Founder shares will be distributed to the Executive’s designated
beneficiary and the remaining shares will be forfeited and returned to the
Company.
(iii) In the event that the Executive’s employment is terminated due to death at
any time after the first twelve (12) months of this Agreement, fifty (50%)
percent of the Founder shares will be distributed to the Executive’s designated
beneficiary plus an additional number of shares equal to 1/24th of the remaining
fifty (50%) percent of the founder’s shares for each month the Executive was
employed by the Company during the 13th through the 24th month of this Agreement
prior to termination. All remaining shares will be forfeited and returned to the
Company.
(iv) In the event that the Executive’s employment is terminated by disability,
twenty five (25%) of the Executive’s Founder shares are owned without condition
and the remaining Founder shares will be distributed to the Executive based on
the formula of l/36th of the remaining seventy five (75%) percent of the
founder’s shares for each month the Executive was employed by the Company prior
to termination due to disability. All remaining shares will be forfeited and
returned to the Company.
5. Benefits. (a) In General. Executive shall be eligible to participate in any
incentive, insurance, pension or other employee benefit plans approved by the
Board of Directors that now or hereafter may be made available to employees of
the Company and for which Executive will qualify according to his eligibility
under the provisions thereof. (b) Paid Time Off. During the Term of this
Agreement, Executive shall be entitled to Three (3) weeks paid time off per
calendar year, to be taken at such times that do not materially interfere with
the development or operations of the Company. Any paid time off not taken during
any calendar year shall not be carried over into subsequent calendar years.
6. Expenses. During the Term, Executive shall be reimbursed for business-related
expenses incurred on behalf of the Company in accordance with the travel and
entertainment expense policy of the Company as adopted by the Board of Directors
from time to time and in effect at the time the expense was incurred. Executive
agrees to maintain such records and documentation of all such expenses to be
reimbursed by the Company as the Company shall require and in such detail as the
Company may reasonably request.

 

3



--------------------------------------------------------------------------------



 



7. Termination. Executive’s employment under this Agreement may be terminated
prior to expiration of the Term of this Agreement in accordance with the
following paragraphs.
(a) Mutual Agreement. Executive’s employment under this Agreement may be
terminated upon the mutual written agreement of the Company and Executive.
(b) Death or Disability. Executive’s employment under this Agreement shall be
terminated upon the death of Executive. Executive’s employment under this
Agreement may be terminated upon thirty (30) days’ written notice to Executive
if Executive shall be unable to perform his duties substantially as required by
this Agreement by reason of physical or mental disability or incapacity (from
any cause or causes whatsoever) and Executive shall fail to perform such duties
substantially as required for a period of more than thirty (90) days, whether or
not continuous, in any continuous sixty (120) day period.
(c) For Cause. Executive’s employment under this Agreement may be terminated
immediately by the Company for Cause (as defined below). For purposes of this
Agreement, the term “Cause” shall mean the existence or occurrence of one or
more of the following conditions or events:
(i) if the Company’s Board of Directors determines in its discretion that the
services provided by Executive fall materially below the Company’s expectations
as communicated to Executive and are not corrected within thirty (30) days of
receipt of written notice;
(ii) commission of willful and intentional acts involving gross misconduct
(including, without limitation, theft, fraud or embezzlement) on Executive’s
part;
(iii) Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony or a crime involving moral turpitude;
(iv) habitual drunkenness or substance abuse by Executive; or
(v) a material breach by Executive of any provision of this Agreement or of any
contractual or legal duty to the Company, including, but not limited to, the
unauthorized disclosure of confidential information, and willful material
non-compliance with the written policies, guidelines and procedures of the
Company, that remains uncured after thirty (15) business days following a
written notice from the Board of Directors of the Company to cure.
(d) Without Cause. Executive’s employment under this Agreement may be terminated
by the Company at any time without Cause up thirty (30) days’ prior written
notice.
(e) Change in Control. In the event of a Change in Control (as defined in 3. (
c) herein), Executive may elect, at any time during the thirty (30) day period
immediately following such Change in Control, to deliver thirty (30) days’
written notice to the Company of his termination of employment under this
Agreement. Such termination shall not be deemed to be a voluntary resignation by
Executive.

 

4



--------------------------------------------------------------------------------



 



8. Severance — Mutual Agreement, Death or Disability, or For Cause. In the event
Executive’s employment under this Agreement is terminated (i) by reason of
mutual agreement, (ii) in connection with Executive’s death or disability,
(iii) by the Company for Cause, the Company shall pay Executive (or in the case
of death, his heirs and/or personal representatives), within thirty (30) days
after the date of termination, Executive’s Base Compensation and benefits and
all expenses payable under Section Six (0) hereof through such date of
termination, and the Company shall have no further obligation to provide
compensation or benefits to Executive under this Agreement; provided, however,
that to the extent that any of the Company’s benefit plans provide rights or
benefits after an employee’s termination, Executive may continue to receive such
rights or benefits in accordance with the terms of such plans. Upon dissolution
or liquidation of the Company, or upon a merger or consolidation in which the
Company is not the surviving corporation, all Options awarded to the Executive
under the ESOP and not previously exercised and vested shall become fully
exercisable and vested no later than the date of such dissolution, merger or
consolidation, and the Executive shall have the right to exercise such
Executive’s Options in whole or in part at any time within the next four
(4) years.
9. Severance — Without Cause. In the event Executive’s employment under this
Agreement is terminated by the Company without Cause, none of the Executive’s
Founders shares shall be cancelled. The Company shall continue to pay Executive
his Base Compensation and the Company shall pay the full cost of providing
health and group life insurance for the Executive, his spouse and eligible
dependent children and any other such benefits as the Company may choose to
offer the employees of the Company until the date twelve (12) months from the
date of such termination, paid in accordance with the Company’s regular payroll
practices. Within thirty (30) days after the date of termination, the Company
shall reimburse Executive for all expenses payable under Section Six (6) hereof
through such date of termination. Except as set forth in this Section 9, the
Company shall have no further obligation to provide compensation or benefits to
Executive under this Agreement; provided, however, that to the extent that any
of the Company’s benefit plans provide rights or benefits after an employee’s
termination, Executive may continue to receive such rights or benefits in
accordance with the terms of such plans.
10. Confidential Information. Executive recognizes and acknowledges that he will
have access to certain confidential information of the Company and of entities
with whom the Company does business, and that such information constitutes
valuable, special and unique property of the Company and such other entities.
During the Term of this Agreement and for a period of two (2) years immediately
following the date of termination of this Agreement, Executive agrees not to
disclose or use any confidential information, including without limitation,
information concerning the Company’s financial condition, research and
development activities, technologies, product designs and/or specifications,
“know-how,” prices, customers, prospects, methods of doing business, marketing
and promotional activities, or any information or knowledge with respect to
confidential information or trade secrets of the Company, it being understood
that such confidential information does not include information that is publicly
available unless such information became publicly available as a result of a
breach of this Agreement. Executive acknowledges and agrees that all notes,
records, reports, sketches, plans, unpublished memoranda or other documents
belonging to the Company, but held by Executive, concerning any information
relating to the Company’s business, whether confidential or not, are the
property of the Company and will be promptly delivered to it upon Executive’s
leaving the employ of the Company. Executive also agrees to execute such
confidentiality agreements that the Board of Directors may adopt, and may modify
from time to time, as a standard form to be executed by all employees of the
Company, to the extent such standard forms are not materially more restrictive
than the provisions of this Agreement.

 

5



--------------------------------------------------------------------------------



 



11. Intellectual Property. Company acknowledges and agrees that all discoveries,
inventions, designs, improvements, formulas, formulations, ideas, devices,
writings, publications, study protocols, study results, computer data or
programs, or other intellectual property, whether or not subject to patent or
copyright laws, which Executive shall conceive solely or jointly with others, in
the course or scope of his employment with the Company (collectively referred to
herein as “Intellectual Property”), shall be the sole and exclusive property of
the Company without further compensation to the Executive. Inventions, if any,
patented or unpatented, which I made prior to the commencement of my employment
with the Company are excluded from the scope of this Agreement. To preclude any
possible uncertainty, I have set forth on Exhibit A Employee Proprietary
Information and Inventions Agreement a summary list of Inventions that I have,
alone or jointly with others, conceived, developed, or reduced to practice or
caused to be conceived, developed, or reduced to practice prior to the
commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement. If disclosure of any such Inventions on Exhibit A
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Inventions in Exhibit A of the Company’s Employee
Proprietary Information and Inventions Agreement but am to inform the Company
that not all such Inventions have been listed for that reason. Notwithstanding
the foregoing, I hereby grant the Company a world-wide, unrestricted, perpetual,
non-exclusive, royalty-free, and irrevocable right (including the right to
sublicense) to practice any Inventions that I made prior to the commencement of
my employment with the Company, whether or not such Inventions are listed on
Exhibit A of the Company’s Employee Proprietary Information and Inventions
Agreement.
12. Non-Competition; Non-Solicitation. Executive acknowledges that the services
of Executive to be rendered hereunder are of a special and unusual character
that have a unique value to the Company and the conduct of its business, the
loss of which cannot adequately be compensated by damages in an action at law.
In view of the unique value to the Company of the services of Executive for
which the Company has contracted hereunder, and because of the confidential
information to be obtained by or disclosed to Executive as herein above set
forth, and as a material inducement to the Company to enter into this Agreement
and to pay and make available to Executive the compensation and other benefits
referred to herein, Executive covenants and agrees as follows:
(a) Non-Solicitation. While employed by the Company and for a period of One
(1) year thereafter, Executive shall not directly or indirectly, for himself or
for any other person, business, firm, corporation, partnership, association or
other entity, attempt to employ or enter into any contractual arrangement with
any current or former employee, nonemployee instructor, or other independent
contractor performing services for the Company, unless such person has not been
employed by or otherwise performed services for the Company for a period of more
than two (2) months.

 

6



--------------------------------------------------------------------------------



 



(b) Non-Competition. While employed by the Company and for a period of One
(1) year thereafter, Executive shall not, directly or indirectly, engage in,
operate, have any investment or interest or otherwise participate in any manner
(whether as an employee, officer, director, partner, agent, security holder,
creditor, consultant or otherwise) in any Competing Business (as defined below);
provided, that Executive may continue to hold securities and/or acquire, solely
as an investment, shares of capital stock or other equity securities of any
company that is publicly traded, so long as Executive does not control, acquire
a controlling interest in, or become a member of a group which exercises direct
or indirect control of, more than five percent (5%) of any class of capital
stock of such company. For purposes of this Agreement, the term “Competing
Business” means any corporation, company, partnership, sole proprietorship,
business, or other person or entity that is engaged in the design, development
of energy resources and or the production of electrical energy.
Executive has carefully read and considered the provisions of Sections 10 and 12
hereof and agrees that the restrictions set forth in such sections are fair and
reasonable and are reasonably required for the protection of the interests of
the Company, its officers, directors, shareholders, and other employees, for the
protection of the business of the Company. Executive acknowledges that he is
qualified to engage in businesses other than those that are subject to this
Section 12. It is the belief of the parties, therefore, that the best protection
that can be given to the Company that does not in any way infringe upon the
rights of Executive to engage in any unrelated businesses is to provide for the
restrictions described above. In view of the substantial harm which would result
from a breach by Executive of Sections 10 or 12, the parties agree that the
restrictions contained therein shall be enforced to the maximum extent permitted
by law. In the event that any of said restrictions shall be held unenforceable
by any court of competent jurisdiction, the parties hereto agree that it is
their desire that such court shall substitute a reasonable judicially
enforceable limitation in place of any limitation deemed unenforceable and that
as so modified, the covenant shall be as fully enforceable as if it had been set
forth herein by the parties.
13. Remedies.
Except as provided in the next paragraph, in the event that a dispute arises
between Executive and the Company concerning any matter under this Agreement,
such dispute shall be resolved through binding arbitration which shall be
conducted before three (3) impartial arbitrators. One arbitrator shall be
selected by each party and the two arbitrators who are so selected shall select
the third arbitrator. Any such arbitration shall be held in Montgomery County,
Maryland. The arbitrators shall reach a decision in the arbitration based on the
facts of the matter and applicable law. The Company and the Executive shall
equally share all costs and fees in connection with the arbitration.

 

7



--------------------------------------------------------------------------------



 



The restrictions set forth in Sections 10 and 12 are considered to be reasonable
for the purposes of protecting the business of the Company. The Company and
Executive acknowledge that the Company would be irreparably harmed and that
monetary damages would not provide an adequate remedy to the Company if the
covenants contained in Sections 10 and 12 were not complied with in accordance
with their terms. Accordingly, Executive agrees that the Company shall be
entitled to injunctive and other equitable relief to secure the enforcement of
these provisions, in addition to any other remedy which may be available to the
Company. Any legal action commenced by the Company to secure the enforcement of
Section 10 and 12 shall be commenced in Montgomery County, Maryland. The
prevailing party in any such legal action shall be entitled to receive from the
other party reimbursement for the reasonable attorneys’ fees and expenses
incurred by the prevailing party.
The provisions of sections 10 and 12 of this Agreement shall survive the
termination of this Agreement, regardless of the circumstances or reasons for
such termination, and inure to the benefit of the Company.
14. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by registered mail to the
addresses below or to such other address as either party shall designate by
written notice to the other:
If to Executive, to the address set forth below his signature on the signature
page hereof.
If to the Company to:
Clean Wind Energy, Inc.
1997 Annapolis Exchange Boulevard
Suite 300
Annapolis Maryland, 21401
15. General Provisions.
(a) This Agreement contains the entire agreement of the Company and Executive,
and the Company and Executive hereby acknowledge and agree that this Agreement
supersedes any prior statements, writings, promises, understandings or
commitments. No future oral statements, promises or commitments with respect to
the subject matter hereof, or other purported modification hereof, shall be
binding upon the parties hereto unless the same is reduced to writing and signed
by each party hereto.
(b) The rights and obligations of the Company under this Agreement shall inure
to the benefit of and shall be binding upon the successors and assigns of the
Company. Executive may not assign his rights and obligations under this
Agreement.
(c) This Agreement shall be subject to and governed by the laws of the State of
Maryland, without regard to the conflicts of laws principles thereof.
(d) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or the interpretation of this Agreement.
(e) The failure of any party to enforce any provision of this Agreement shall in
no manner affect the right to enforce the same, and the waiver by any party of
any breach of any provision of this Agreement shall not be construed to be a
waiver by such party of any succeeding breach of such provision or a waiver by
such party of any breach of any other provision.

 

8



--------------------------------------------------------------------------------



 



(f) In the event any one or more of the provisions of this Agreement shall for
any reason be held invalid, illegal or unenforceable, the remaining provisions
of this Agreement shall be unimpaired, and the invalid, illegal or unenforceable
provision shall be replaced by a mutually acceptable valid, and enforceable
provision which comes closest to the intent of the parties.
(g) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same instrument.
The parties have executed this Employment Agreement as of the day and year first
above written.

                  THE COMPANY:    
 
                Clean Wind Energy, Inc.    
 
                /s/ Stephen Sadle              
 
  By:   Stephen Sadle    
 
  Its:   Chief Operating Officer    
 
                EXECUTIVE:    
 
                /s/ Ronald Pickett              
 
  By:   Ronald Pickett    
 
  Address:   400 S. Front St.
Washington DC
28400    

 

9



--------------------------------------------------------------------------------



 



CLEAN WIND ENERGY, INC.
EXECUTIVE EMPLOYMENT AGREEMENT AMENDMENT
This Amendment to Executive Employment Agreement (this “Agreement”), is made as
of the 22nd day of November, 2010, by and between Clean Wind Energy, Inc., a
Delaware corporation (the “Company”), and Ronald Pickett (“Executive”) pursuant
to a resolution of all the founding directors of Clean Wind Energy, INC., a
Delaware corporation (the “Corporation”), by unanimous written consent in lieu
of an organizational meeting of the directors in accordance with section
141(f) of the Delaware General Corporation Law.
Modification of Founder Stock Terms in Founders Employment Agreements
RESOLVED, that the Founder Stock-Section (C) sub-section (i) of the Founders
Employment Agreements dated September 22, 2010 be amended with the following
changes:
(i) During the first twelve (12) months of employment: (a) If the Executive’s
employment is terminated voluntarily at any time during the first 90 days, all
Founder shares are forfeited and returned to the Company. (b) If the Executive’s
employment is terminated voluntarily at any time after the first 90 days, 90% of
the Founder shares are forfeited and returned to the Company.
Executive Employment Agreement is hereby amended according to the General
Provisions-Section 14 Sub-section (a) by the signature of the Executive
acknowledging this Amendment.

             
Executive
      Company    
 
           
/s/ Ronald Pickett
 
Ronald Pickett
      /s/ Stephen Sadle
 
Stephen Sadle, Chief Operating Officer    

 

 